                                                                              Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



EDWARD TYRONE RIDLEY,

      Plaintiff,

v.                                                          4:19cv553–WS/HTC

FLORIDA DEPARTMENT OF
LAW ENFORCEMENT, et al.,

      Defendants.



                              ORDER OF DISMISSAL

      Before the court is the magistrate judge's report and recommendation (ECF

No. 5) docketed November 20, 2019. The magistrate judge recommends that the

plaintiff's complaint and this case be dismissed under the three strikes provision of

28 U.S.C. § 1915(g). The plaintiff has filed objections (ECF No. 8) to the

magistrate judge’s report and recommendation.

      Having reviewed the magistrate judge’s report and recommendation and the

plaintiff’s objections, this court has determined that the magistrate judge's report

and recommendation should be adopted. Accordingly, it is ORDERED:
                                                                           Page 2 of 2


      1. The magistrate judge's report and recommendation (ECF No. 5) is hereby

ADOPTED and incorporated by reference into this order.

      2. The plaintiff’s complaint and this action are DISMISSED WITHOUT

PREJUDICE pursuant to 28 U.S.C. § 1915(g).

      3. The clerk shall enter judgment stating: “This action is dismissed without

prejudice pursuant to 28 U.S.C. § 1915(g).”

      4. The Clerk of Court shall note on the docket that this case was dismissed

pursuant to 28 U.S.C. § 1915(g).

      DONE AND ORDERED this            12th    day of     December      , 2019.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
